                                               Case 8:20-bk-10143-TA       Doc 3 Filed 01/15/20 Entered 01/15/20 10:21:48              Desc
                                                                            Main Document    Page 1 of 3



                                                1 Robert J. Pfister (State Bar No. 241370)
                                                  KTBS Law LLP
                                                2 1999 Avenue of the Stars, Thirty-Ninth Floor
                                                  Los Angeles, California 90067
                                                3 Telephone:      310-407-4000
                                                  Facsimile:      310-407-9090
                                                4 Email:          rpfister@ktbslaw.com

                                                5 Attorneys for Placentia Development Company, LLC

                                                6                           UNITED STATES BANKRUPTCY COURT
                                                                             CENTRAL DISTRICT OF CALIFORNIA
                                                7                                  SANTA ANA DIVISION
                                                8
                                                    In re                                            Case No. 8:20-bk-10143-TA
                                                9
                                                    BRIDGEMARK CORPORATION,                          Chapter 11
                                               10
                                                                                 Debtor.             NOTICE OF APPEARANCE AND
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                               11                                                    REQUEST FOR SERVICE OF PAPERS
                                               12
       LOS ANGELES, CALIFORNIA 90067
          TELEPHONE: 310-407-4000




                                               13
               KTBS LAW LLP




                                               14 TO THE CLERK OF THE COURT AND ALL PARTIES IN INTEREST:

                                               15           PLEASE TAKE NOTICE THAT pursuant to Rules 2002, 9007, and 9010(b) of the Federal
                                               16 Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 2002-1 of the Local

                                               17 Bankruptcy Rules of the United States Bankruptcy Court for the Central District of California,

                                               18 KTBS Law LLP hereby enters its appearance as counsel for creditor Placentia Development

                                               19 Company, LLC (“PDC”), and respectfully requests that all notices given or required to be given in

                                               20 this proceeding and all papers served or required to be served in this proceeding be served upon:

                                               21                                          Robert J. Pfister
                                                                                       (rpfister@ktbslaw.com)
                                               22                                         KTBS LAW LLP
                                                                              1999 Avenue of the Stars, Thirty-Ninth Floor
                                               23                                   Los Angeles, California 90067
                                                                                            (310) 407-4000
                                               24                                    (310) 407-9090 (facsimile)
                                               25           PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only the
                                               26 notices and papers referred to in the Bankruptcy Rules and Local Bankruptcy Rules, but also

                                               27 includes, without limitation, notices of any application, complaint, demand, hearing, motion,

                                               28
                                               Case 8:20-bk-10143-TA        Doc 3 Filed 01/15/20 Entered 01/15/20 10:21:48                Desc
                                                                             Main Document    Page 2 of 3



                                                1 order, pleading or request, formal or informal, whether transmitted or conveyed by mail, telephone

                                                2 or otherwise.

                                                3          PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance and Request

                                                4 for Service of Papers, nor any subsequent writing or conduct, shall constitute a waiver of any of

                                                5 PDC’s (a) rights to have final orders in non-core matters entered only after de novo review by a

                                                6 United States District Court; (b) rights to trial by jury in any proceeding as to any and all matters

                                                7 so triable; (c) rights to have the reference in this matter withdrawn by the United States District

                                                8 Court in any matter or proceeding subject to mandatory or discretionary withdrawal; and (d) other

                                                9 rights, claims, defenses, setoffs, or other matters.
                                               10
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                               11 DATED: January 15, 2020                      KTBS LAW LLP

                                               12
       LOS ANGELES, CALIFORNIA 90067
          TELEPHONE: 310-407-4000




                                                                                               By:   /s/ Robert J. Pfister
                                               13
               KTBS LAW LLP




                                               14                                              Attorneys for Placentia Development Company, LLC

                                               15

                                               16

                                               17

                                               18

                                               19

                                               20

                                               21

                                               22

                                               23

                                               24

                                               25

                                               26

                                               27

                                               28


                                                                                                     2
            Case 8:20-bk-10143-TA                  Doc 3 Filed 01/15/20 Entered 01/15/20 10:21:48                                     Desc
                                                    Main Document    Page 3 of 3



                                              PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is: 1999
Avenue of the Stars, 39th Floor, Los Angeles, CA 90067.

A true and correct copy of the foregoing document entitled (specify): NOTICE OF APPEARANCE AND REQUEST
FOR SERVICE OF PAPERS will be served or was served (a) on the judge in chambers in the form and manner
required by LBR 5005-2(d); and (b) in the manner stated below:


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
(date) January 15, 2020, I checked the CM/ECF docket for this bankruptcy case and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

        •       Nancy S Goldenberg nancy.goldenberg@usdoj.gov
        •       William N Lobel wlobel@pszjlaw.com, nlockwood@pszjlaw.com; jokeefe@pszjlaw.com;
                banavim@pszjlaw.com
        •       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov

                                                                               Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
completed no later than 24 hours after the document is filed.

                                                                               Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
(state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) January 15,
2020, I served the following persons and/or entities by personal delivery, overnight mail service, or (for those who
consented in writing to such service method), by facsimile transmission and/or email as follows. Listing the judge here
constitutes a declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours
after the document is filed.

        VIA OVERNIGHT DELIVERY
        U.S. Bankruptcy Court
        Hon. Theodor C. Albert
        Ronald Reagan Federal Building
        411 W. Fourth Street
        Suite 5085
        Santa Ana, CA 92701
                                                                               Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 January 15, 2020                Shanda D. Pearson                                 /s/ Shanda D. Pearson
 Date                            Printed Name                                      Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
